El Juez Asociado Señob Wolf
emitió la opinión del tribunal.
Antonio A. Roig vendió cierta parcela de terreno al mu-nicipio de Humacao el 25 de mayo de 1935. Posteriormente el Tesorero de Puerto Rico trató de cobrarle las contribu-ciones sobre esta parcela correspondientes al año fiscal 1935-36, ascendentes a $77.70. Bajo amenazas de nn embargo, Roig se vió precisado a pagar los $77.70 bajo protesta, e in-mediatamente radicó el presente litigio. Sus contenciones principales fneron que las contribuciones sobre la propiedad constituyen un gravamen preferente contra la propiedad misma y que el municipio de Humacao era dueño de la finca al vencer las contribuciones el primero de julio de 1935.
*650El Tesorero de Puerto Rico radicó una excepción previa de falta de causa de acción, que fue declarada sin lugar. A moción del Tesorero demandado se dictó sentencia a favor del demandante por la suma mencionada, más intereses a partir de la radicación de la demanda.
El único error que es necesario que consideremos es la resolución de la corte al efecto de que la demanda aducía su-ficientemente una causa de acción, y, en su consecuencia, tam-bién se sostiene que la sentencia es errónea.
La cuestión legal envuelta en este caso es si una persona que vende un inmueble a otra o a un municipio antes del primero de julio de cualquier año queda relevada de toda responsabilidad personal por el pago de las contribuciones sobre el inmueble para el siguiente año fiscal. Antonio A. Roig vendió la finca el 25 de mayo de 1935. La contención de-que la propiedad está sujeta a un gravamen preferente en favor del Tesorero no es decisiva, y no exime en abso-luto de una responsabilidad personal. El becho de que el Municipio de Humacao esté exento del pago de contribucio-nes tampoco es necesariamente concluyente de que el ape-lado está exento de responsabilidad.
Las cuestiones levantadas en este caso fian sido resueltas de plano por nuestra decisión en el caso de Asociación de Maestros de Puerto Rico v. Tesorero, (ante, pág. 536), La única diferencia entre ese caso y el presente es que en aquél la. Asociación alegó una exención de responsabilidad basada en que quedó legalmente exenta del pago de contribuciones a tenor del artículo 291 del Código Político cuando su edi-ficio fué dedicado a fines educativos allá para el mes de abril de 1935. Igualmente se negó a pagar las contribuciones correspondientes al año fiscal 1935-36 y las pagó tan sólo bajo protesta. Al resolver el caso en contra de la asociación este tribunal dijo:
“En casos de ventas a compradores que de por sí están exentos del pago de contribuciones, se ha resuelto que el dueño del terreno al tiempo de la tasación es personalmente responsable del pago de las *651contribuciones impuestas sobre el mismo. El Fiscal General de Puerto Rico una vez emitió una opinión a ese efecto. 14 Opiniones del Attorney General 448. Véanse también Gloster Lumber Co., Inc. v. Adams County, 163 So. 541; Buckhout v. City of New York, 82 App. Div. 218 (N. Y.); Prytania St. Market Co. v. City of New Orleans, 110 La. 835, 34 So. 797; Wood v. McCook Waterworks Co. et al., 149 N. W. 417,” y otras autoridades.
Entonces procedimos a citar del caso de Wood v. McCook Waterworks, Co., supra.
Por tanto, somos de opinión que cuando Antonio A. Roig vendió la finca al municipio en mayo 25, 1935, la contribu-ción para 1935-36 ya le babía sido impuesta a él y que él era personalmente responsable del pago de la misma.
El apelante también ha levantado una cuestión de juris-dicción, basado en el hecho de que el pleito originalmente envolvía sólo la suma de $70.77 y, en su consecuencia, que de conformidad con la regla de los casos de Serrallés v. Tesorero, 53 D.P.R. 650, debió haberse presentado en la corte municipal. No estamos seguros de que este caso no estaría protegido por el mismo principio expuesto por este tribunal en su opinión emitida en el caso de A. Cuesta & Cía v. Sancho Bonet (ante, pág. 87), mas, sea ello como fuere, no es menester que la cuestión sea resuelta, toda vez que el caso ha de ser revocado.

D&he revocarse la sentencia apelada, sin especial condena de costas.